DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office Action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.    
     Applicant's submission filed on 06/13/2022 has been entered.

     Applicant’s submission of an Examiner Interview Summary on 07/06/2022 has been entered.

     Claims 29-32 and 41-59 are pending.

3. The information disclosure statement, filed 07/01/2022, fails to comply with the provisions of 37 CFR 1.97, 1.98  and MPEP § 609. It has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any resubmission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all requirements for statements under 37 CFR 1.97(e).
     See MPEP § 609.05(a).

4.  The Information Disclosure Statement 06/13/2022 has been entered. 

                                                  REASONS FOR ALLOWANCE

5. The following is an Examiner's Statement of Reasons for Allowance:  


  As indicated in the Notice of Allowance, mailed 12/07/2021 and the Notice of Allowance, mailed 03/14/2022, the claims are deemed allowable for the reasons of record set forth herein. 

    Upon consideration of priority USSN 15/621,689, now U.S. 10,633,434, due to high polymorphism of antibodies, the claimed anti-C5 antibodies comprising the specific SEQ ID NOS. that define CDRs and heavy/light chains of particular anti-C5 antibodies are deemed structurally distinct on the polynucleotides encoding amino acid basis.
    In turn, the claimed specifically claimed polynucleotides encoding the amino acids of the particular anti-C5 antibodies do not appear to known or taught in the prior art. 
    The prior art neither suggest or teaches the specific anti-C5 antibodies defined by specific SEQ ID NOS. and encoding polynucleotides having the exact chemical structure of the relevant anti-C5 antibodies.  
   
    Accordingly, the claims 17-21, 28, 41-46 and 53-58 are deemed allowable.



6.  Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
July 7, 2022